Crow, J.
(dissenting) — The substantial effect of the majority opinion is to compel appellant to perform his contract in the identical manner which would have been required of him had he agreed to warrant a title previously acquired and convey the same by a general warranty deed. He made no such agreement. His contract calls for a special warranty deed only. Both he and respondent’s predecessor knew that his sole title, which appellant was selling, rested on a tax foreclosure. Appellant acquired such title without warranty, and his evident purpose, known to respondent’s predecessor, was to convey the same as it came to him; that is, to sell whatever had come to him by the tax title, and to enter into no covenant to hold him liable beyond that. He has fully performed his *307agreement, but the majority opinion now makes a new corn tract for him and orders its specific performance.
The judgment should be reversed, and I therefore dissent.
Dunbar, J., concurs with Crow, J.